           Case 3:19-cv-00575-VLB Document 40 Filed 06/16/20 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                           DISTRICT OF CONNECTICUT


NICHOLAS CLARK                                     :
                                                         :
      Plaintiff,                                         :    CIVIL ACTION NO.
                                                         :    3:19-CV-00575 (VLB)
                                                         :
V.                                                       :
                                                         :
COOK, ET AL                                              :
                                                         :
      Defendants.                                        :    JUNE 16, 2020


               MOTION FOR RELIEF FROM PRO BONO APPOINTMENT

      Pursuant to Local Civil Rule 83.10(g), James O. Gaston, Esq. of the Law

Offices of James O. Gaston, LLC, respectfully requests the Court grant his Motion

for Relief from Pro Bono Appointment in the instant Action.

      The instant Action involves a highly complex case involving required skills

and expertise in Law of Civil Rights State and Federal Law, Constitutional Law,

1983 law, incarceration Rules, Regulations and law, and transgender medicine and

psychology/psychiatry.     The Plaintiff has been sentenced for 75 years for the

bludgeoning death of his ex-wife’s boyfriend and bludgeoning of his ex-wife in

2006 (according to the press).

      Counsel requests Relief from the Pro Bono Appointment for several

reasons.

      I.       I am a sole practitioner and the time required to become educated,
            Case 3:19-cv-00575-VLB Document 40 Filed 06/16/20 Page 2 of 6




                experienced and skilled in the highly specialized areas of complex

                law, including Civil Rights Law – State and Federal, Constitutional

                Law (arguably Fourth, Eight and Fourteenth), 1983 law, incarceration

                Rules,   Regulations,    and   law,   transgender     medicine    and

                psychology/psychiatry will take thousands of hours and years. That

                prohibitive amount of time is outside the sources of a single attorney

                with a solo practice. Said appointment would result in the serious

                compromise of representation of current clients and present an

                unsupportable financial impact on my practice and family.         The

                Connecticut Rules of Professional Conduct Rule 6.2 make exception

                for accepting an appointment (2) “representing the client is likely to

                result in an unreasonable financial burden on the lawyer”.

      It is submitted that the more appropriate appointment should be an attorney

who has experience in some of these esoteric areas of law, and who is employed

with a larger firm where it is likely other lawyers in the firm have experience and

expertise in the other areas of law.

      II.       My practice is limited primarily to motor vehicle collision personal

                injury cases. I have no experience, training, knowledge or skills in

                the multiple complex areas of law referenced above.

      III.      The underlying crime by the Plaintiff who lived in Newtown, CT and

                was arrested by Newtown Police presents a potential conflict of
  Case 3:19-cv-00575-VLB Document 40 Filed 06/16/20 Page 3 of 6




      interest and/or appearance of impropriety. From 2001-2019, I held

      elective offices in Newtown that directly involved me with the

      Newtown Police. CT RPC Rule 6.2(1) notes appointments should not

      be made or accepted where “Representing the client is likely to result

      in violation of the Rules of Professional Conduct…”

IV.   It would be an understatement to state that the crime for which the

      Plaintiff is incarcerated shook the Newtown community. I feel the

      incident and anyone who would do such a crime is repugnant to the

      extent I could represent the client and/or attorney-client relationship.

      CT RPC Rule 6.2(3) states that an appointment should not be made

      and/or accepted if “the client or the cause is so repugnant to the

      lawyer as to be likely to impair the client-lawyer relationship or the

      lawyer’s ability to represent the client”.

V.    I have no knowledge as to Federal Appeals practice or procedures

      and have never applied nor have been accepted to the 2nd Circuit

      Court of Appeals. Consequently, I could provide no representation

      or even input as to the Appeals process. Invariably, this case will go

      up on appeal no matter who is successful.

VI.   The surviving claim in the action involves a claim for damages

      against Dr. Valletta, M.D. in the amount of $500,000.00.      I have a

      serious concern about the practicality of the claim as even if the claim
  Case 3:19-cv-00575-VLB Document 40 Filed 06/16/20 Page 4 of 6




        was successful the State of Connecticut will claim a lien for costs of

        incarceration. Some time ago it was reported that it cost the State of

        Connecticut more than $40,000.00 per year. Computing to date – 13

        years x $40,000.00 equals more than $500,000.00. In short, even if

        successful the Plaintiff would receive no money and the State of

        Connecticut would simply make an accounting transfer from one

        account to another. Given this scenario, counsel is concerned about

        using scarce Court resources, assets and money, as well as that of

        myself and the Attorney General’s office when there are no practical

        damages to be awarded.         Query, does this constitute a frivolous

        action and/or Rule 11 sanctionable conduct. If so, counsel would

        submit it falls within the CT RPC Rule 6.2(3) definition of “repugnant”,

        as well making it impossible for this counsel to represent the Plaintiff.

VII.    Counsel will not be able to meet with the Plaintiff as he is incarcerated

        and counsel is a high risk COVID-19 individual (over 61 and with an

        asthmatic condition that is prescription medicated). Counsel is not

        willing to put at risk his life, family and practice.

VIII.   Finally, it should not go unnoticed that counsel along with busy

        practice of law does give back to the legal profession and local

        community.      Counsel currently has two Pro Bono cases in the

        Superior Court, is a member of the CT Bar Associations’ House of
       Case 3:19-cv-00575-VLB Document 40 Filed 06/16/20 Page 5 of 6




           Delegates and Board of Governors, State Trial Referee and for the

           past twenty-six years has been an elected official in the Town and/or

           Borough of Newtown.

     For all the reasons stated above, the counsel, James O. Gaston, Esq.

respectfully requests the Court grant his Motion for Relief from Pro Bono

Appointment.




                                          James O. Gaston


                                          By_/s/__James O. Gaston______
                                          James O. Gaston (ct09296)
                                          Law Offices of James O. Gaston, LLC
                                          239 Golden Hill Street
                                          Bridgeport, CT 06604
                                          Telephone: (203) 334-1656
                                          Fax: (203) 333-4532
                                          lawofficesofjamesgaston@gmail.com
        Case 3:19-cv-00575-VLB Document 40 Filed 06/16/20 Page 6 of 6




                                   CERTIFICATION

      I hereby certify that on June 16, 2020, a copy of the foregoing was filed

electronically and served by mail on anyone unable to accept electronic filing.

Notice of this filing will be sent by e-mail to all parties by operation of the Court’s

electronic filing system or by mail to anyone unable to accept electronic filing as

indicated on the Notice of Electronic filing. Parties may access this filing through

the Court’s CMECF system.




                                               By___/s/__James O. Gaston________
                                                  James O. Gaston
